J-S31034-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LAWRENCE REDDICK                           :
                                               :
                       Appellant               :   No. 1638 WDA 2018

         Appeal from the Judgment of Sentence Entered June 22, 2018
      In the Court of Common Pleas of Beaver County Criminal Division at
                        No(s): CP-04-CR-0002369-2016


BEFORE: OLSON, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 24, 2019

       Lawrence Reddick appeals from the judgment of sentence entered

following his jury trial convictions for the first-degree murder of Dane

Mathesius, the second-degree murder of William Cade Booher, conspiracy to

commit robbery, three counts of robbery, and one count each of aggravated

assault, firearms not to be carried without a license, and recklessly

endangering another person (“REAP”).1 Reddick challenges the sufficiency and

weight of the evidence, the legality of his sentence, and the discretionary

aspects of his sentence. We affirm.

       The trial court set forth the factual and procedural history of this case,

which we adopt and incorporate herein. Trial Court Opinion, filed Dec. 18,

2018, at 1-11 (“1925(a) Op.”).
____________________________________________


118 Pa.C.S.A. §§ 2502(a), 2502(b), 903(a)(1), 3701(a)(1)(i), 2702(a)(1),
6106(a)(1), and 2705, respectively.
J-S31034-19



       Following trial, a jury convicted Reddick, who was 17 years old at the

time of the crime, of the above-referenced offenses. The trial court sentenced

Reddick to a term of 30 years to life imprisonment for the second-degree

murder conviction, 35 years to life imprisonment for the first-degree murder

conviction, nine to 20 years’ imprisonment for two of the robbery convictions,

five to ten years’ imprisonment for the third robbery conviction, four to ten

years’ imprisonment for the conspiracy conviction, five to ten years’

imprisonment for the aggravated assault conviction, and two to four years’

imprisonment for the carrying a firearm without a license conviction. The court

imposed no further penalty for the REAP conviction, as it merged for

sentencing purposes. The court ordered that the sentences for the murder

convictions run consecutively to each other.

       Reddick filed a post-sentence motion2 challenging the sufficiency and

weight of the evidence, the legality of his sentence, and the discretionary

aspects of his sentence. The trial court denied the motion. Reddick filed a

timely notice of appeal.

       Reddick raises the following issues:

          I. Whether [Reddick’s] conviction should be reversed
          because the Commonwealth failed to present sufficient
          evidence to prove [Reddick’s] guilt beyond a reasonable
          doubt?



____________________________________________


2 Reddick filed a request to file a post sentence motion nunc pro tunc, which
the trial court granted. He then filed his post-sentence motion.

                                           -2-
J-S31034-19


         II. Whether [Reddick’s] conviction should be reversed
         because the verdict goes against the weight of the evidence
         presented by the Commonwealth at trial?

         III. Whether [Reddick’s] sentence of 65 years to life is an
         illegal sentence, as it creates a de facto life without the
         possibility of parole sentence, unconstitutional under
         [Commonwealth v. Batts, 163 A.3d 410 (Pa. 2017)]?

         IV. Whether the court abused its discretion at sentencing by
         running [Reddick’s] first degree murder sentence and
         second degree murder sentence consecutively to each other
         creating a de facto life without the possibility of parole
         sentence unconstitutional under Batts?

Reddick’s Br. at 8.

      In his first claim, Reddick argues the evidence was insufficient to support

the convictions. In his second claim, he contends the verdict was against the

weight of the evidence. For both claims, he argues that two Commonwealth

witnesses, Deonte Jones and Rasheid Hicks, lied to law enforcement during

the investigation, and that the eye-witness to the shooting did not see the

shooter’s face or what clothes the shooter was wearing.

      Reddick’s claims challenge the credibility of the witnesses, which is

challenge to the weight of the evidence, not a challenge to the sufficiency of

the evidence. Commonwealth v. Palo, 24 A.3d 1050, 1055 (Pa.Super. 2011)

(where appellant challenged credibility of witness, he challenged weight, not

sufficiency, of evidence).

      When reviewing a challenge to the weight of the evidence, we review

“the trial court’s exercise of discretion.” Commonwealth v. Johnson, 192

A.3d 1149, 1152-53 (Pa.Super. 2018) (quoting Commonwealth v. Hicks,

151 A.3d 216, 223 (Pa.Super. 2016)). A reversal of a verdict is not warranted

                                      -3-
J-S31034-19



“unless it is so contrary to the evidence as to shock one’s sense of justice.”

Id. at 1153 (quoting Hicks, 151 A.3d at 223). “The weight of the evidence is

exclusively for the finder of fact, who is free to believe all, none or some of

the   evidence   and   to   determine   the   credibility   of   the   witnesses.”

Commonwealth v. Cramer, 195 A.3d 594, 600 (Pa.Super. 2018) (quoting

Commonwealth v. Talbert, 129 A.3d 536, 545 (Pa.Super. 2015)). The fact-

finder also has the responsibility of “[r]esolving contradictory testimony and

questions of credibility.” Id. (quoting Commonwealth v. Hopkins, 747 A.2d

910, 917 (Pa.Super. 2000)). We give great deference to the trial court’s

decision regarding a weight of the evidence claim because it “had the

opportunity to hear and see the evidence presented.” Id. (quoting Talbert,

129 A.3d at 546).

      The trial court set forth the applicable law. 1925(a) Op. at 28-29. It

found the verdict was not against the weight of the evidence, noting the jury

was free to determine the credibility of the witnesses. Id. at 29-30. We agree

and conclude the verdict was not against the weight of the evidence. We affirm

on the basis of the trial court opinion, which we adopt and incorporate herein.

Id. at 28-30.

      Further, if Reddick had raised a sufficiency claim, we would conclude the

claim lacked merit.

      The trial court set forth the law on sufficiency of the evidence and the

elements for each of the crimes. 1925(a) Op. at 14-24. It concluded that the

Commonwealth presented sufficient evidence to support the convictions,

                                     -4-
J-S31034-19



including the testimony of Deontae Jones, Xavier Fisher, and Rasheid Hicks

that they heard Reddick and Fisher planning the robbery; Jones’ testimony of

the details of the planning, which began days before the robbery occurred;

surveillance footage from the location of the meeting; text messages sent

between Fisher’s phone and Mathesius’ phone; N.R.’s testimony about how

the robbery occurred; Jones’ and Hicks’ testimony that they left the area after

they heard the gunshots, and met Reddick down the street; and testimony

that Reddick cleaned the gun and tossed it into the bushes. Id. at 13, 24-28.

We agree that the Commonwealth presented sufficient evidence to establish

Reddick committed the crimes. We would therefore affirm on the basis of the

trial court opinion, which we adopt and incorporate herein. See id. at 12-28.

      In his third claim, Reddick claims the aggregate sentence imposed of 65

years’ to life imprisonment is an illegal de facto life sentence. He reasons that

such a sentence is illegal following Miller v. Alabama, 567 U.S. 460 (2012).

Reddick relies on cases from other jurisdictions to support his claim that a

sentence is illegal where separate consecutive sentences result in a de facto

life sentence.

      A person under the age of 18 who commits murder cannot be sentenced

to life without parole unless the Commonwealth proves “beyond a reasonable

doubt, that the juvenile offender is permanently incorrigible and thus is unable

to be rehabilitated.” See Commonwealth v. Batts, 163 A.3d 410, 459 (Pa.

2017). In Commonwealth v. Foust, this Court concluded that “de facto life

sentences are cruel and unusual punishment when imposed on juveniles

                                      -5-
J-S31034-19



convicted of nonhomicide offenses or juvenile homicide offenders capable of

rehabilitation.” 180 A.3d 416, 434 (Pa.Super. 2018). In Foust, however, we

also concluded that courts “must consider the individual sentences, not the

aggregate, to determine if the trial court imposed a term-of-years sentence

which constitutes a de facto [life without parole] sentence.” Id. at 438. The

court concluded that a term of 30 years to life imposed on a juvenile did not

constitute a de facto life imprisonment sentence. Id.

       Pursuant to Foust, we must view Reddick’s sentences as separate

sentences to determine whether the trial court imposed a de facto sentence

of life imprisonment. As in Foust, we conclude that Reddick’s separate

sentences of 30 years to life and 35 years to life do not constitute de facto life

sentences and, therefore, the sentences imposed by the trial court are not

illegal.

       In his final claim, Reddick claims the trial court abused its discretion in

imposing the consecutive sentences. Reddick claims that by relying on policies

in place before Batts that provide that concurrent sentences would fail to

account for the gravity of the crimes, the “court abused its discretion in

creating a de facto life without parole sentence.” Reddick’s Br. at 20.

       Before addressing the merits of his discretionary aspects of sentence

claim, we must determine whether: (1) the appeal is timely; (2) the issue was

preserved; (3) the brief includes concise statement of reasons relied on for

appeal; and (4) a substantial question is raised. See Commonwealth v.

Edwards, 194 A.3d 625, 636 (Pa.Super. 2018).

                                       -6-
J-S31034-19



      Here, Reddick filed a timely notice of appeal and preserved the issue in

his post-sentence motion and Rule 1925(a) statement. Reddick did not include

in his brief a concise statement of the reasons relied upon for appeal. However,

because the Commonwealth did not object to this failure, the absence of the

statement does not preclude are review. See Commonwealth v. Kiesel, 854

A.2d 530, 533 (Pa.Super. 2004) (“[W]hen the appellant has not included a

Rule 2119(f) statement and the [Commonwealth] has not objected, this Court

may ignore the omission and determine if there is a substantial question that

the sentence imposed was not appropriate”). Further, we conclude that

Reddick’s claim, that the court imposed consecutive sentences that resulted

in an excessive sentence, raises a substantial question. See Foust, 180 A.3d

at 439. We will therefore review the claim.

      We review a challenge to the sentence imposed for an abuse of

discretion and will not disturb a sentence unless the trial court abused its

discretion. Commonwealth v. Bullock, 170 A.3d 1109, 1126 (Pa. Super.

2017). The Sentencing Code provides,

         [T]he sentence imposed should call for confinement that is
         consistent with the protection of the public, the gravity of
         the offense as it relates to the impact on the life of the victim
         and on the community, and the rehabilitative needs of the
         defendant.

42 Pa.C.S.A. § 9721(b). “The [trial] court is not required to parrot the words

of the Sentencing Code, stating every factor that must be considered under

Section 9721(b), however, the record as a whole must reflect due

consideration by the court of the statutory considerations at the time of

                                       -7-
J-S31034-19



sentencing.” Bullock, 170 A.3d at 1126 (internal alterations, quotation

marks, and citation omitted).

     Here, the court concluded:

        The undersigned has presided over this case since formal
        arraignment, and has conducted a careful review of the
        record. The Court has considered the presentence report,
        the sentencing guidelines, and all of the evidence presented
        and the arguments given at the sentencing hearing.

        The Court has considered all of the factors provided for by
        section 9721(b) of the Sentencing Code, including the
        protection of the public, the gravity of the offense, the
        impact on the victims, the impact on the community, and
        [Reddick’s] rehabilitative needs. The Court has considered
        [Reddick’s] various age-related characteristics as stated in
        Miller, 567 U.S. at 477-78, 132 S.Ct. at 2468, and in
        [Commonwealth v. Melvin, 172 A.3d 14, 22 n.5.,
        (Pa.Super. 2017)] . . . . The Court recognizes that
        [Reddick], who was convicted of committing this crime as a
        juvenile, is constitutionally different from, and thus less
        culpable than, an adult.

        There are, however, numerous aggravating circumstances
        in this case which must also be considered. The evidence
        presented at trial showed a person who was approximately
        two months shy of being a legal adult, who made knowing
        decisions to conspire with others to commit an armed
        robbery at a false drug deal for $160 worth of marijuana.
        After robbing the victims, [Reddick] then killed William Cade
        Booher, who was seated next to him, by shooting him five
        times in the area of his head and neck. Dr. Luckasevic, who
        conducted the autopsy, testified that the shots were fired
        within inches of the victim’s face, and that one of the shots
        was fired while the weapon was pressed tightly in contact
        with the victim’s face. [Reddick] then got out of the car.
        Rather than simply fleeing with the stolen items, [Reddick]
        instead proceeded to the back of the car where he continued
        firing at the occupants. One shot struck Dane Mathesius in
        the back, resulting in his death. Thirteen-year-old [N.R.]
        fortunately escaped physical injury. However, he is left with
        the emotional scars of being the victim of an armed robbery

                                    -8-
J-S31034-19


         where he witnessed the bloody aftermath of his friend’s
         murder from only a car seat away. After leaving the scene,
         [Reddick] concealed evidence of the murder by cleaning off
         the murder weapon and hiding it in another person’s yard.
         [Reddick] then gave some marijuana to Rasheid Hicks. Later
         that night, [Reddick] contacted his co-conspirator, Deontae
         Jones, to warn him not to say anything.

Trial Court Opinion, filed June 22, 2018, at 11-12; see also N.T., 6/22/2018,

at 48-73 (reviewing relevant law, facts of the case, gravity of the crimes, the

pre-sentence report, and mental health evaluation, and imposing sentence).

      This was not an abuse of discretion, and Reddick is not entitled to relief

on this claim. See Foust, 180 A.3d at 440-41 (finding court did not abuse its

discretion in imposing consecutive sentences for two murder convictions

committed while defendant was juvenile, where trial court found “that

separate punishments were necessitated by the nature of the offenses and

the lives taken, notwithstanding the rehabilitation Appellant demonstrated

while imprisoned for the past two decades”).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/2019




                                     -9-
Circulated 08/26/2019 08:54 AM